DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants 
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450
Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua Bonds on September 7, 2021.

The claims have been amended as noted below:

1.  (Currently Amended)  [[a]] A two-handed dog leash comprising: 
a rigid tubular member; 
a tube cover member; 
a cleat assembly; 
a flexible dog leash; 
a dog leash end member; 
a leash termination member; 
said rigid tubular member having a hollow portion on one end and a slot portion on [[the]] an opposite end and a centrally located aperture; 
said cleat assembly mounted on either side of said centrally located aperture; 
said tube cover member mounted over said cleat assembly; 
said dog leash centrally located aperture; 
said dog leash terminating [[in]] at said leash termination member; and 
said dog leash capable of extending perpendicular to said rigid tubular member or extending parallel to said rigid tubular member and residing in said slot portion of said rigid tubular member.

 The two-handed dog leash as claimed in claim 1 wherein the hollow portion of said tubular member includes a slide out drawer that can be used to store flexible bags or dog treats.

3.  (Currently Amended)  [[A]] The two-handed dog leash as claimed in claim 1 wherein said leash termination member is a rigid sphere.

4.  (Currently Amended)  [[A]] The two-handed dog leash as claimed in claim 1 wherein said cleat assembly includes a pair of spring biased inwardly facing rigid fingers; 
said fingers being rotatably pinned to said rigid tubular member; 
said fingers each including a release tab for pulling said fingers apart to release said dog leash.

5.  (Currently Amended)  [[A]] The two-handed dog leash as claimed in claim 1 wherein said dog leash is constructed of rope having a circular cross-section.

6.  (Currently Amended)  [[A]] The two-handed dog leash as claimed in claim 1 whereinof woven material forming a flat rectangular cross-section.

 The two-handed dog leash as claimed in claim 1 further comprising a wrist strap attached to said hollow.

Allowable Subject Matter
Claims 1-7 are allowed
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, said cleat assembly mounted on either side of said centrally located aperture; said tube cover member mounted over said cleat assembly; said dog leash inserted at one end into said centrally located aperture; said dog leash terminating at said leash termination member; and said dog leash capable of extending perpendicular to said rigid tubular member or extending parallel to said rigid tubular member and residing in said slot portion of said rigid tubular member.

The closest art is U.S. Patent No. 7,926,452 to Kim (see FIGS. 6 and 7, shows a dog leash which is capable of extending perpendicular or parallel to said rigid tubular member and reside in a slot, but there is no cleat assembly as claimed nor a cover member), SE Publ. No. 1630178 to Clang (see FIGS. 1-4, shows a dog leash that can be held one handed or two handed, but the structure is very different than the claims), DE Publ. No. 202015003650 to Mnich (see FIGS. 1 and 2, shows a similar loop in the leash as the present application’s drawings and a cleat, but does not read on most of the structure of the claims and no reason to combine with existing art to read on the claims), U.S. Patent No. 2015/0208613 to Krasilczuk (see FIG. 1A, has balls at the end 

It is noted that claims 1-7 were amended to overcome potential 112(b) rejections and claim objections.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Issues with Domestic Benefit Claims
As explained in the Decision on Petition mailed January 3, 2020 and the corrected Filing Receipt and Communication mailed on September 2, 2021, Applicant’s claim for the domestic benefit of Provisional Appl. No. 62/681,105 has not been accepted because the current non-provisional application was filed over a year after the filing date of the provisional application.  However, Applicant may have the domestic 

IN THE UNITED STATES PATENT AND TRADEMARK OFFICE 

Appl.No.:Confirmation No.:First Named Inventor: Filed:Title: 
Mail Stop PetitionsCommissioner for PatentsP.O. Box 1450Alexandria, VA 22313-1450

PETITION UNDER 37 CFR 1.78
Commissioner:
This is a Petition under 37 CFR 1.78(b)(1) to restore the benefit of a provisional application in a delayed filing of a subsequent nonprovisional application. 
On [FILING DATE], nonprovisional application [NUMBER] was filed, which was after the expiration of the twelve-month period from the filing of the provisional application [NUMBER], but within two months from the expiration of the period. 
The delay in filing the subsequent nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1)(i) was unintentional.
The reference required by 35 U.S.C. 119(e) to the prior-filed provisional application was previously submitted in an ADS filed on [INSERT DATE].
The petition fee as set forth in 37 CFR 1.17(m) is being submitted.
Should any additional information be required or desired to fulfill this request, the Office of Petitions is encouraged to contact the undersigned pro se applicant. Prompt consideration and grant of this petition is respectfully requested.
Respectfully submitted,
/S-signature/Printed Name of Signor 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649